Citation Nr: 1816112	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for right Achilles tendon rupture, status post repair.

2. Entitlement to service connection for a bilateral knee disorder, to include bilateral patella tendinopathy and osteoarthritis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from January 2004 to April 2005. The Veteran also served in the Tennessee Army National Guard. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2015, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the service connection claim for an adequate VA examination.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded a VA examination in September 2011. The examiner diagnosed bilateral patella tendinopathy. The examiner did not provide an etiological opinion. Therefore, remand is required to obtain an adequate VA examination and opinion that addresses the Veteran's lay statements and additional diagnosis.  

Second, remand is required for an adequate examination regarding the claim for an increased rating for service-connected right Achilles tendon rupture, status post repair. In increased evaluation claims, a VA examination report is not adequate without an adequate explanation for an examiner's failure to evaluate the functional effects of a flare-up. Sharp v. Shulkin, 29 Vet. App. 26 (2017). The Board may accept a VA examiner's statement that he or she cannot offer an opinion in that regard without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed. Although not binding on VA examiners, the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves. Sharp, 29 Vet. App. at 34-35, citing VA CLINICIAN'S GUIDE, ch. 11. For example, a VA examination report is not adequate when the VA examiner failed to elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record- including the veteran's lay information-or explain why she or he could not do so. Sharp, 29 Vet. App. at 34-35. Additionally, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded VA examinations in March 2016 and February 2017. The Board finds both examinations to be inadequate. The March 2016 VA examination addressed additional functional loss due to flare-ups, but did not address active and passive motion, or range of motion findings at all. The February 2017 VA examination report indicated that the examiner stated that he was unable to provide an opinion regarding flare-ups because the Veteran was not examined during a flare-up. But the examiner did not indicate whether this was based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.

Lastly, remand is required to ensure compliance with the prior Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board requested that the RO verify all periods of active service, to include periods of ACDUTRA with the National Guard.  Although DFAS records were obtained, the periods of ACDUTRA and active duty were not noted, although the Veteran asserted he had such periods from September 1, 2005 to September 30, 2005, from September 9, 2006 to September 25, 2006, and from January 2, 2004 to May 13, 2005.
Accordingly, the case is REMANDED for the following action:

1. Verify all periods of active duty and periods of ACDUTRA. 

2. Contact the appropriate VA Medical Center(s), including Nashville and Murfreesboro, and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative. The Veteran must then be given an opportunity to respond. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected right Achilles tendon rupture, status post repair. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  In addition, the examiner must address the following:

(a) If there is evidence of pain on motion, the examiner must indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion. The examiner must record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(b) The examiner must also comment on the functional limitations caused by flare-ups and repetitive use. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(c) If the Veteran endorses experiencing flare-ups of his right Achilles tendon rupture, status post repair, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), and that any member of the medical community at large could not provide such an opinion without resorting to speculation.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee disability, to include bilateral patella tendinopathy and osteoarthritis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record that mounting and dismounting guns and trucks during training was the greatest contributor to his injury and that he did not go to sick call because he felt it was his obligation to his unit and his soldiers. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral knee disorder had onset in, or is otherwise related to, active service and/or his periods of ACDUTRA supplied by the RO.  
The examiner must also address the following: 1) the September 2011 VA examination; 2) the January 2013 and March 2014 MRIs of the knees; and 3) the June 2014 substantive appeal.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

